CLD-087                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-3014
                                      ___________

                                 JENNIFER WELCHKO,
                                             Appellant

                                             v.

     UPMC ALTOONA; AMERICAN FEDERATION OF STATE COUNTY AND
            MUNICIPAL EMPLOYEES COUNCIL 83 LOCAL 691
                ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                           (W.D. Pa. Civil No. 3:18-cv-00226)
                      District Judge: Honorable Stephanie L. Haines
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 17, 2022
              Before: AMBRO, SHWARTZ and BIBAS, Circuit Judges

                            (Opinion filed: February 22, 2022)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jennifer Welchko appeals pro se from the District Court’s grant of summary

judgment for her former employer, UPMC Altoona, on her sex discrimination claim

brought under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq. For the

reasons that follow, we will summarily affirm the District Court’s judgment.

                                             I.

       In 2017, Welchko began working as a medical assistant at UPMC Altoona. She

had spent ten years previously working in various administrative positions at the hospital.

UPMC maintains that Welchko was trained on a computer system for patient charting

when she started as a medical assistant, but Welchko contends that she received only an

overview of that computer system, which did not include patient care. Welchko was

aware that the practice of “pre-charting” patient care — entering activities that employees

provide into a patient’s electronic records before those activities happen — was

prohibited. Pre-charting is a basis for termination of employment at UPMC.

       In September 2017, Welchko pre-charted a patient care activity. Her supervisor

spoke with her about not pre-charting activities. Welchko stated in a deposition that she

requested further training on the computer charting system but did not receive it.

       In October 2017, Welchko pre-charted two additional patient care activities. After

an investigation, she was suspended and ultimately fired for pre-charting records later

that month. Welchko participated in a grievance process with her union to challenge her

termination, but after a grievance hearing, Welchko rejected a settlement offer by UMPC

and the union ultimately withdrew the grievance, declining to proceed to arbitration.

       Welchko then filed a sex discrimination complaint with the Equal Employment

                                             2
Opportunity Commission. Welchko identified Trent McConnell, a male nurse, as a

comparator employee who was treated differently. McConnell was issued a written

warning in 2016 for pre-charting patient care and was suspended, but then returned to

work. After McConnell pre-charted another activity, he was fired. McConnell’s union

— a different union than Welchko’s — pursued the grievance through arbitration, and

McConnell was ultimately returned to work on a one-year probationary period.

        In 2018, Welchko filed a counseled complaint in the District Court against UPMC

as well as her union, alleging sex discrimination under federal and Pennsylvania state

law.1 Defendants ultimately moved for summary judgment, and the parties subsequently

stipulated to the dismissal of all but one of Welchko’s claims — her Title VII sex

discrimination claim against UPMC — with prejudice. The District Court then granted

UPMC’s motion for summary judgment on Welchko’s remaining claim. Welchko has

timely appealed.

                                             II.

        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s summary judgment decision. See Blunt v.

Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014). Summary judgment is

appropriate when “the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute of material fact exists if there is sufficient evidence for a reasonable



1
    Welchko was represented by counsel throughout her District Court proceedings.

                                              3
factfinder to return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). We may summarily affirm a district court’s decision if the

appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam).

                                            III.

       We agree with the District Court’s grant of summary judgment for UPMC. We

analyze claims of disparate treatment under Title VII according to the familiar burden-

shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973). Under that framework, Welchko has the initial burden of establishing a prima

facie case of discrimination. See Mandel v. M & Q Packaging Corp., 706 F.3d 157, 169

(3d Cir. 2013). If a prima facie case is made, the burden shifts to UPMC to offer a

legitimate, non-discriminatory reason for Welchko’s termination. See McDonnell

Douglas, 411 U.S. at 802. Then, the burden shifts back to Welchko to demonstrate that

UPMC’s reason for the termination was pretext for discrimination. See id. at 803–04.

       We will assume, without deciding, that Welchko can establish a prima facie case

of discrimination. However, the District Court properly held that UPMC articulated a

legitimate, non-discriminatory reason for her termination — pre-charting patient care

activities — that Welchko failed to rebut. To establish pretext, a plaintiff must offer

evidence that either (1) “casts sufficient doubt upon each of the legitimate reasons

proffered by the defendant so that a factfinder could reasonably conclude that each reason

was a fabrication,” or (2) supports an inference that “discrimination was more likely than



                                             4
not a motivating or determinative cause of the adverse employment action.” Fuentes v.

Perskie, 32 F.3d 759, 762 (3d Cir. 1994).

       Welchko has argued that the reason UPMC gave for her termination was pretext

for sex discrimination because she was treated differently than McConnell. She has

maintained that McConnell was given a written warning before he was terminated, while

she was given only an oral warning, showing that UPMC followed its formal progressive

disciplinary policy for McConnell and not her. While the record does not contain

evidence about how the progressive disciplinary policy operated at UPMC generally,

when McConnell was issued a written warning, his corrective action form stated that his

next infraction would result in a final written warning. However, he was fired after his

next infraction, like Welchko was. Accordingly, it appears that both Welchko and

McConnell received a single warning for pre-charting before they were each

subsequently fired after their next pre-charting infractions. Without further evidence

about the progressive disciplinary policy, any disparity in first receiving an oral rather

than a written warning does not suggest that the reason given for Welchko’s termination

was pretext for discrimination.

       Welchko has maintained that McConnell was also treated differently because he

was returned to his former position after he pursued arbitration through his union.

McConnell was reinstated because his union pursued arbitration on his behalf, while

Welchko’s own union declined to proceed to arbitration; this difference in outcomes is

not attributable to UPMC. Further, Welchko has contended that she was not properly

trained about charting patient care before starting as a medical assistant, but that alone

                                              5
does not suggest that discrimination motivated her termination. See id. at 765 (“[T]he

plaintiff cannot simply show that the employer’s decision was wrong or mistaken, since

the factual dispute at issue is whether discriminatory animus motivated the employer, not

whether the employer is wise, shrewd, prudent, or competent.”).

      Considering the evidence presented in the District Court, no reasonable factfinder

could conclude that UPMC’s reason for firing Welchko was pretext for discrimination.

Accordingly, we will affirm the District Court’s judgment.




                                            6